UNAUDITED PRO FORMA COMBINED FINANCIAL STATEMENTS Balance Sheet as at June 30, 2011 Statement of Operations for the period from October 1, 2009 to September 30, 2010 Statement of Operations for the period from October 1, 2010 to June 30, 2011 Notes to the Unaudited Pro Forma Combined Financial Statements 1 UNAUDITED PRO FORMA COMBINED FINANCIAL STATEMENTS On September 12, 2011 (the “Closing Date”), MDM, closed a voluntary share exchange transaction (the “Exchange Transaction”) with MDT and the shareholders of MDT (the “MDT Stockholders”), pursuant to the terms of the Share Exchange Agreement, dated June 6, 2011 (the “Exchange Agreement”). As a result of the Exchange Transaction, the MDT Stockholders acquired 5,000,000 of the issued and outstanding common stock of MDM, MDT became our wholly-owned subsidiary, and the Company acquired the business and operations of MDT. The following Unaudited Pro Forma Combined Financial Statements give effect to the aforementioned acquisition based on the assumptions and adjustments set forth in the accompanying notes to the Unaudited Pro Forma Combined Financial Statements which management believes are reasonable.The Unaudited Pro Forma Combined Balance Sheet represents the combined financial position of Marine Drive Mobile Corp and Marine Drive Technologies Inc. as of June 30, 2011 as if the merger occurred on June 30, 2011.The Unaudited Pro Forma Combined Financial Statements of Operations give effect to the merger of Marine Drive Mobile and Marine Drive Technologies as if ittook place on the beginning of the first accounting period presented in these pro forma combined financial statements.These unaudited Pro Forma Combined Financial Statements and accompanying notes should be read in conjunction with the audited historical financial statements and related notes of Marine Drive Technologies Inc., which are included in this document. The Unaudited Pro Forma Combined financial information is presented for illustrative purposes only and is not necessarily indicative of the operating results that would have been achieved if the merger of Marine Drive Mobile and Marine Drive Technologies had been consummated as of the beginning of the period indicated, nor is it necessarily indicative of the results of future operations. 2 Marine Drive Mobile Corp. (A Development Stage Company) Unaudited Pro Forma Combined Balance Sheet June 30, 2011 Marine Drive Mobile Corp (Unaudited) Marine Drive Technologies Inc (Unaudited) Note Pro Forma Adjustments Pro Forma Combined (Unaudited) Assets Current Assets Cash $ $
